Citation Nr: 1724465	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to February 18, 1999 for service-connected coronary artery disease, status post artery bypass graft with residual scar, associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Roanoke, VA, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file.  

In a December 2014 decision, the Board granted an earlier effective date of February 18, 1999 for ischemic heart disease.  The Veteran subsequently appealed to the U.S. Court of Appeal for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated that portion of the Board's December 2014 decision with regard to the effective date granted for the Veteran's ischemic heart disease.  That issue is once again before the Board.

In October 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in April 2017.  The Board notes that the appellant has not been furnished copies of the VHA opinion.  See 38 C.F.R. § 20.903.  However, given the favorable decision rendered below, the Board finds that further delay is unnecessary and that the appellant is not prejudiced by the Board rendering the decision at this time, without the appellant being furnished a copy of the VHA opinion.  


FINDINGS OF FACT

1.  On December 31, 1980, the Veteran, a Nehmer class member, submitted a statement that can reasonably be construed as a claim for service connection for a heart disability secondary to Agent Orange exposure.  The claim was still pending before the VA on May 3, 1989.

2.  The evidence of record shows that the Veteran was diagnosed with ischemic heart disease on May 26, 1998.


CONCLUSION OF LAW

The criteria for an effective date of May 26, 1998, for the award of service connection for coronary artery disease, status post coronary artery bypass graft with residual scar associated with herbicide exposure are met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110, (West 2002); 38 C.F.R. §§ 3.102, 3.816, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  In this case, the Veteran argues that the appropriate effective date for his service-connected disability is May 26, 1998.  As this is the effective date granted in this decision, this is considered a full grant of the benefit sought and no further discussion of VA's duties to notify and assist is necessary.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the general provisions for establishing effective dates.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).


As established in the earlier Board decision, the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  
If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).

In this case, it has been established that the Veteran submitted a claim that can be construed as a claim for ischemic heart disease on December 31, 1980, and that this claim was still pending before the VA on May 3, 1989.  As such, the proper effective date for the award of entitlement to service connection for ischemic heart disease is either the date of the Veteran's original claim, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).  

The medical evidence shows that the Veteran's heart was of normal size and shape on VA examination in January 1981.  In May 1998, the Veteran complained of palpitations.  Specifically, he reported recurrent episodes of tachycardia precipitated by stress.  An electrocardiography (EKG) revealed some ischemia; the physician assessed stress related tachycardia.  In July 1998, the Veteran presented again with complaints of periodic attacks in which his heart raced.  The report indicated that a Holter monitor was performed within the past two years; however, he was advised that his symptoms were normal.  An EKG performed in July 1998 revealed inferior Q waves suggestive of a previous inferior infarct.  A subsequent EKG performed in September 1998 revealed a normal sized left ventricle with mildly reduced function. There was evidence of moderate thinning and severe hypokineses.  Ejection fraction was estimated to be approximately 45 percent.  On VA examination in October 2011, the VA physician confirmed a diagnosis of ischemic heart disease, namely coronary artery disease as early as February 18, 1999, when the Veteran underwent a coronary bypass procedure.

The Board sought a VHA opinion regarding whether the results of the May 1998 EKG reflected ischemic heart disease.  The examiner confirmed that coronary artery disease was first documented by the EKG on May 26, 1998.  

Based on the VHA examiner's opinion, the first evidence in the record reflecting the date ischemic heart disease arose is the May 26, 1998 EKG.  Accordingly, the Board finds that May 26, 1998 is the appropriate effective date for the award of service connection for ischemic heart disease under 38 C.F.R. § 3.816(c)(2).


ORDER

An effective date of May 26, 1998, for the award of service connection for
ischemic heart disease is granted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


